UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2069


In re:   DAVID LEE SMITH,

                      Petitioner.



                 On Petition for Writ of Mandamus
                        (5:16-ct-03229-BO)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Lee Smith petitions for a writ of mandamus seeking an

order directing the district court to enter an order directing a

North Carolina official to release him.                   We conclude that Smith

is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Mandamus may not be used as a substitute for appeal.                          In re

Lockheed    Martin    Corp.,    503    F.3d    351,       353    (4th    Cir.      2007).

Further, this court does not have jurisdiction to grant mandamus

relief    against    state    officials,      Gurley      v.    Superior      Court       of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia    Court   of    Appeals   v.    Feldman,         460   U.S.    462,       482

(1983).

      The   relief   sought     by    Smith    is   not    available         by    way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with     oral     argument    because         the    facts       and    legal

                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3